Case 3:21-cv-00289-HTW-LGI Document 5-3 Filed 07/14/21 Page 1 of 1
Electronic Document Jun 30 2020 14:39:10 2020-M-00589-SCT Pages: 1

Serial: 232470
IN THE SUPREME COURT OF MISSISSIPPI

No. 2020-M-00589-SCT

STATE OF MISSISSIPPI Petitioner
v,
PHILIP TURNER Respondent
ORDER

 

Before the panel of Kitchens, P.J., Maxwell and Beam, JJ., are the State of
Mississippi's Petition for Interlocutory Appeal, and Philip Turner's Answer in Opposition
to Petition for Interlocutory Appeal. Also before the panel are the State of Mississippi's
Petition for Stay of Trial Court Proceedings During Interlocutory Appeal, and Philip
Turner's Response in Opposition to Petition for Stay of Trial Proceedings During
Interlocutory Appeal. After due consideration, the panel finds the State's Petition for
Interlocutory Appeal should be denied.

IT IS THEREFORE ORDERED that the State of Mississippi's Petition for
Interlocutory Appeal is hereby denied.

IT IS FURTHER ORDERED that the State of Mississippi's Petition for Stay of Trial

Proceedings During Interlocutory Appeal is dismissed as moot.
SO ORDERED.

DIGITAL SIGNATURE
Order#: 232470

Sig Serial: 100002061
Org: Sc

Date: 06/30/2020

 
 
  

 

   

: ff : a ft. ,y
Ja

mes W. Kitchens, Presiding Justice

 

 
